USCA4 Appeal: 21-4517      Doc: 32         Filed: 11/04/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4517


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MATTHEW JAMES BLACKSTONE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Abingdon. James P. Jones, Senior District Judge. (1:12-cr-00022-JPJ-14)


        Submitted: October 31, 2022                                  Decided: November 4, 2022


        Before AGEE, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Juval O. Scott, Federal Public Defender, John T. Stanford, Assistant Federal
        Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Abingdon,
        Virginia, for Appellant. Christopher R. Kavanaugh, United States Attorney, Jennifer R.
        Bockhorst, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Abingdon, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4517      Doc: 32         Filed: 11/04/2022      Pg: 2 of 4




        PER CURIAM:

               Matthew James Blackstone appeals the district court’s imposition of a 30-month

        term of imprisonment following the revocation of his term of supervised release. On

        appeal, Blackstone argues that his sentence is procedurally unreasonable because the

        district court did not adequately explain why it rejected his nonfrivolous mitigating

        arguments. For the following reasons, we affirm.

               “A district court has broad, though not unlimited, discretion in fashioning a sentence

        upon revocation of a defendant’s term of supervised release.” United States v. Slappy, 872

        F.3d 202, 206 (4th Cir. 2017). Accordingly, “we will affirm a revocation sentence if it is

        within the statutory maximum and is not plainly unreasonable.” Id. at 207 (internal

        quotation marks omitted).      To determine whether a revocation sentence is plainly

        unreasonable, “we first must determine whether the sentence is procedurally or

        substantively unreasonable.” Id. In doing so, we apply the same general considerations

        used in evaluating original criminal sentences, “with some necessary modifications to take

        into account the unique nature of supervised release revocation sentences.” Id. (internal

        quotation marks omitted). Only if we conclude that a revocation sentence is procedurally

        or substantively unreasonable will we consider whether the sentence “is plainly so.” Id. at

        208 (internal quotation marks omitted).

              “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Id. at

        207 (footnote omitted); see 18 U.S.C. § 3583(e) (listing § 3553(a) factors relevant to

                                                     2
USCA4 Appeal: 21-4517      Doc: 32          Filed: 11/04/2022     Pg: 3 of 4




        revocation sentences). The sentencing court “need not be as detailed or specific when

        imposing a revocation sentence as it must be when imposing a post-conviction sentence,”

        but “it still must provide a statement of reasons for the sentence imposed.” Slappy, 872

        F.3d at 208 (internal quotation marks omitted). Indeed, a revocation sentence “need not

        always be accompanied by a fulsome explanation for [the court’s] acceptance or rejection

        of the parties’ arguments in favor of a particular sentence because, in many circumstances,

        a court’s acknowledgment of its consideration of the arguments will suffice.” United States

        v. Patterson, 957 F.3d 426, 438 (4th Cir. 2020) (emphasis omitted). A court’s summary

        rejection of nonfrivolous sentencing arguments is more likely to survive appellate scrutiny

        if the case is simple or the sentence is within the policy statement range. Id. at 438-39.

        “[A] revocation sentence is substantively reasonable if the court sufficiently states a proper

        basis for its conclusion that the defendant should receive the sentence imposed.” Slappy,

        872 F.3d at 207 (cleaned up).

               Blackstone argues that the district court should have provided a more detailed

        response to his nonfrivolous mitigation arguments. However, the district court was

        required only to “explain why [it was rejecting Blackstone’s arguments] in a detailed-

        enough manner that this Court can meaningfully consider the procedural reasonableness of

        the revocation sentence imposed.” Slappy, 872 F.3d at 208. Because the district court did

        so, we find that Blackstone’s sentence is procedurally reasonable. ∗



               ∗
                We decline to consider Blackstone’s argument that the district court erroneously
        considered the factors in 18 U.S.C. § 3553(a)(2)(A) in imposing sentence because the issue
        (Continued)
                                                      3
USCA4 Appeal: 21-4517      Doc: 32         Filed: 11/04/2022     Pg: 4 of 4




               Accordingly, we affirm Blackstone’s revocation sentence. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




        was raised for the first time in his reply brief. See Grayson O Co. v. Agadir Int’l LLC, 856
        F.3d 307, 316 (4th Cir. 2017).

                                                     4